DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Mukai (US 2019/0214930) modified by Suzuki (JP H054717A, see English translation of JP H054717 provided), Komanduri (US 5,957,753), and Post (US 2005/0204948).
A stage driving apparatus for driving a stage, (Mukai [0008] teaches a device that drives a slider (stage) via a linear motor) the apparatus comprising: a linear motor with a stator having a plurality of coils arrayed along a driving direction of the stage, (Mukai [0036] teaches a linear motor unit 23 with a stator 231) and a mover provided with the stage; (Mukai [0036] teaches a linear motor mover 32 attached to the slider (stage) 3) and a controller configured to control the linear motor, (Mukai [0047] teaches a motor controller controls the linear motor) and wherein the controller controls driving of the stage in the driving direction by controlling energization of the plurality of coils and the electromagnet (Mukai [0047] teaches a controller controls the propulsion of the mover by controlling the current supplied to the electromagnets coils.)
Mukai does not meet the claimed, while floating the mover relative to the stator.
Analogous in the field of levitating linear motor stages, Suzuki meets the claimed, while floating the mover relative to the stator (Suzuki [0013] teaches a magnetic levitation apparatus that can levitate a stage relative to a stator.)
It would have been obvious to a person of ordinary skill in the art to combine the linear motor apparatus of Mukai with the levitating stage apparatus of Suzuki in order to provide levitation and movement that is non-contact and generates no dust, see Suzuki [0003].
Mukai does not meet the claimed, wherein the mover includes a permanent magnet provided on a first side, which is one of an upper side or a lower side of the plurality of coils, and an electromagnet provided on a second side, which is the other of the upper side or the lower side of the plurality of coils, wherein the stator includes a yoke member covering the second side of the plurality of coils.
 wherein the mover includes a permanent magnet provided on a first side, which is one of an upper side or a lower side of the plurality of coils, wherein the stator includes a yoke member covering the second side of the plurality of coils (Post [0043]-[0045] teaches a Halbach permanent magnet array on either side of an Inductrack which acts as both a stator for the linear motor with a plurality of coils and a passive member (yoke) in the levitation system, see [0020] and [0023]).
	It would have been obvious to a person of ordinary skill in the art before the filing date to combine the linear motor of Mukai with the levitation system of Post in order to levitate the mover around the stator and provide stabilizing vertical forces, see Post [0043].
	Post teaches two sets of Halbach arrays rather than a permanent magnet and an electromagnet and does not explicitly meet the claimed, and an electromagnet provided on a second side which is the other of the upper side and the lower side.
	Analogous in the field of magnetic levitation, Komanduri does not explicitly meet the claimed, and an electromagnet provided on a second side which is other of the upper side and the lower side, however, Komanduri col. 4 lines 16-19 teach that permanent magnets in levitation apparatuses can be replaced with electromagnets in order to control the desired magnetic field. 
	It would have been obvious to a person of ordinary skill in the art to combine the permanent magnet configuration of Post with the electromagnets of Komanduri in order to control the magnetic field, see Komanduri col. 4 lines 16-19. 
	Regarding claim 2, modified Mukai meets the claimed, the apparatus according to claim 1, wherein the mover includes a plurality of the electromagnets, (Post [0043]-[0045] teaches a plurality of magnets are needed and Komanduri col. 4 lines 16-19 teach that electromagnets can be used instead of permanent magnets) and the controller controls an orientation of the stage by controlling energization of the plurality of electromagnets (Mukai [0047] teaches that the controller controls the propulsion (orientation) of the mover by controlling the current to the electromagnets.)
Regarding claim 3, Modified Mukai does not meet the claimed, The apparatus according to claim 2, further comprising: an encoder including a scale provided on the stator and a head provided on the mover, wherein the head is provided between the plurality of electromagnets.
Analogous in the field of levitating linear motor stages, Suzuki meets the claimed, The apparatus according to claim 2, further comprising an encoder including a scale provided on the stator and a head provided on the mover, (Suzuki [0013] teaches a sensor head on the linear motor coil (stator) and [0014] and [0018] teaches a sensor target on the mover)wherein the head is provided between the plurality of electromagnets (Suzuki [0030] describes the electromagnet on the upper and lower parts of the stator and the sensor target on the mover.) 
Regarding claim 7, modified Mukai does not meet the claimed, The apparatus according to claim 1, wherein the yoke member is formed from a metal material.
Analogous in the field of levitating linear motor stages, Suzuki meets the claimed, The apparatus according to claim 1, wherein the yoke member is formed from a metal material. (Suzuki [0018] teaches a magnetic yoke, magnetic materials are metals.)
It would have been obvious to a person of ordinary skill in the art before the filing date to combine the yoke of modified Mukai with the metal yoke of Suzuki in order to levitate in combination with the levitation permanent magnets, see Suzuki [0019].

Claims 8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over modified Mukai as applied to claim 1 above, and further in view of Hiyama (US 2009/0002659).
Regarding claim 8, modified Mukai does not meet the claimed, The apparatus according to claim 1, wherein: the electromagnet includes a search coil configured to detect a magnetic flux amount, and the controller controls energization of the electromagnet based on a detection result obtained by the search coil.
Analogous in the field of linear motor controlled stages, Hiyama meets the claimed, The apparatus according to claim 1, wherein the electromagnet includes a search coil configured to detect a magnetic flux amount, and the controller controls energization to the electromagnet based on a detection result obtained by the search coil (Hiyama [0025] describes an electromagnet with a search coil that measures flux then a controller can control the electromagnets based on that flux. Another embodiment of Hiyama as described in [0028] teaches that the current value of the linear motor is detected and then subsequently the flux is calculated.)
It would have been obvious to a person of ordinary skill in the art before the filing date to combine the stage driving apparatus of modified Mukai with current detection of Hiyama in order to measure the flux, see Hiyama [0028]. It would have been further obvious to detect and control the current/flux via a search coil in order to control the fine movement of the stage, see Hiyama [0025]. 
Regarding claim 13, Hiyama meets the claimed, The apparatus according to claim 8, wherein the controller controls energization of the electromagnet based on the detection result obtained by the search coil, (Hiyama [0025] teaches controlling the electromagnet based on a flux measured by a search coil.)
Hiyama does not teach a permanent magnet and therefore does not explicitly meet the claimed, such that an attractive force acting between the yoke member and the energizing coil matches with an attractive force acting between the yoke member and the permanent magnet, however, Hiyama [0028] teaches that the electromagnets can be controlled in response to other forces or moments acting on the stage to correct the thrust movement of the stage, see Hiyama [0028].
It would have been obvious to a person of ordinary skill in the art to control the flux in the electromagnet in order to match the force generated by the electromagnet to other forces in the apparatus through routine optimization in order to correct the movement of the stage, see Hirayama [0028]. See MPEP §2144.05 Section II. 
Allowable Subject Matter
Claims 9-11 are allowed.
Regarding claim 9, the claim recites a lithography apparatus which forms a pattern on a substrate. The claim further recites a particular combination of electromagnets, permanent magnets, and a yoke that is not taught in any prior art of record. In particular, A lithography apparatus for forming a pattern on a substrate, the apparatus comprising: a stage configured to hold the substrate; a permanent magnet provided on one of an upper side and a lower side of the plurality of coils, and an electromagnet provided on the other of the upper side and the lower side of the plurality of coils, the stator includes a yoke member provided to cover the electromagnet side of the plurality of coils, is not taught by any lithography reference of record. The particular claimed magnet configuration requires that both the permanent magnet and 
Mukai meets the claimed, and a stage driving apparatus configured to drive the stage, (Mukai [0008] teaches a device that drives a slider (stage) via a linear motor) wherein the stage driving apparatus includes: a linear motor including a stator) having a plurality of coils arrayed along a driving direction of the stage, (Mukai [0036] teaches a linear motor unit 23 with a stator 231) and a mover provided with the stage; (Mukai [0036] teaches a linear motor mover 32 attached to the slider (stage) 3)  and a controller configured to control the linear motor, and the controller controls driving of the stage in the driving direction by controlling energization to the plurality of coils and the electromagnet (Mukai [0047] teaches a controller controls the propulsion of the mover by controlling the current supplied to the electromagnets coils.)
Mukai does not meet the claimed, while floating the mover relative to the stator.
Analogous in the field of levitating linear motor stages, Suzuki meets the claimed, while floating the mover relative to the stator (Suzuki [0011] teaches a magnetic levitation apparatus that can levitate a stage relative to a stator.)
It would have been obvious to a person of ordinary skill in the art to combine the linear motor apparatus of Mukai with the levitating stage apparatus of Suzuki in order to provide levitation and movement that is non-contact and generates no dust, see Suzuki [0003].
a lithography apparatus for forming a pattern on a substrate, the apparatus comprising: a stage configured to hold the substrate; a permanent magnet provided on a first side, which is one of an upper side or a lower side of the plurality of coils, and an electromagnet provided on a second side, which is the other of the upper side or the lower side of the plurality of coils, wherein the stator includes a yoke member covering the second side of the plurality of coils.
Shibazaki (US 2007/0127006) teaches a linear motor apparatus that can be used in a lithography process for transporting a substrate and stage, see [0030]. Shibazaki meets the claimed, a lithography apparatus for forming a pattern on a substrate, the apparatus comprising: a stage configured to hold the substrate (Shibazaki [0030] teaches a lithography apparatus and [0069]-[0070] teach a wafer stage that holds a substrate or wafer). Shibazaki however does not teach the claimed magnet configuration of a permanent magnet provided on a first side, which is one of an upper side or a lower side of the plurality of coils, and an electromagnet provided on a second side, which is the other of the upper side or the lower side of the plurality of coils, wherein the stator includes a yoke member covering the second side of the plurality of coils.
Although the cited reference Post does teach the claimed configuration of electromagnets and permanent magnets, see claim 1 above, Post teaches the levitation magnet configuration in reference to a maglev transportation system, particularly for use in maglev trains, see [0004]. Post does not suggest or provide motivation for combining the configuration of magnets with a lithography apparatus. 
No reference, alone or in combination, provides teaching or motivation to combine a ; a permanent magnet provided on a first side, which is one of an upper side or a lower side of the plurality of coils, and an electromagnet provided on a second side, which is the other of the upper side or the lower side of the plurality of coils, wherein the stator includes a yoke member covering the second side of the plurality of coils with a lithography apparatus for forming a pattern on a substrate to arrive at the invention as claimed in claim 9. Likewise, since they are dependent from claim 9, claims 10-11 are also found to be allowable. 
Claims 4-6 are objected to as being dependent upon a rejected base claim, claim 1, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 4, the claim recites an adjustment mechanism with additional coils and magnets on the sides of the stator. None of the cited references teach the limitations of claim 4 including, The apparatus according to claim 1, further comprising an adjustment mechanism configured to adjust a relative position between the stator and the mover in a lateral direction perpendicular to the driving direction, wherein the adjustment mechanism includes another coil provided on a side surface of the stator in the lateral direction and another permanent magnet provided on the mover, and adjusts the relative position by controlling energization of the another coil.
Mukai teaches a linear motor but does not disclose any type of lateral control mechanism and thus does not teach any limitations of claim 4. Likewise, Suzuki does not disclose any lateral control mechanism, any additional coils, or any additional magnets. Post [0035] discloses a lateral control mechanism but there is no additional coil and it is not on the sides of a stator. None of the other cited references disclose adjustment mechanisms with additional coils or magnets.  Likewise, claims 5 and 6 which depend from claim 4 are allowable.
Claim 14 is allowed.
Claim 14 contains all the limitations of claim 1 and claim 4. Therefore, claim 14 is allowable for the same reason as claim 4, see above. 
Response to Arguments
In response to the amendments filed 8/11/2021, the objections to the drawings have been withdrawn. The 112(b) rejections to claims 1 and 9 are also withdrawn. Claims 9-11 and 14 are allowed. 
Applicant's arguments filed 8/11/2021 have been fully considered but they are not persuasive. 
Applicant argues with respect to claim 1 that the cited references do not teach the combination of a permanent magnet on one side of a coil, an electromagnet on the other side, a yoke on the stator, and a controller to control the electromagnets. Examiner disagrees. While Mukai discloses a linear mover device that does not float, the combination of linear movement and levitation is known in the cited art. Suzuki teaches a device that uses both linear movement via a linear motor and levitation via magnets to prevent dust, see Suzuki [0003]. Further, Post . 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA BARTLETT whose telephone number is (571)272-4953.  The examiner can normally be reached on Monday - Friday 8:00 am-5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/V.B./            Examiner, Art Unit 1744                                                                                                                                                                                            
	/MICHAEL M. ROBINSON/                        Primary Examiner, Art Unit 1744